DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/423,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/423,897 discloses a production method for a stainless steel sheet for fuel cell separators (claim 3), the production method comprising: preparing a stainless steel sheet as a material (claim 3); thereafter removing an oxide layer at a surface of the stainless steel sheet (claim 3); and thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet (claim 3).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses a production method for a stainless steel sheet for fuel cell separators (claim 2), the production method comprising: preparing a stainless steel sheet as a material (claim 2); thereafter removing an oxide layer at a surface of the stainless steel sheet (claim 4); and thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet (claim 2).
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses wherein the oxide layer at the surface of the stainless steel sheet is removed by electrolysis (claim 4).
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses wherein the electrolysis is cathodic electrolysis (claim 4).
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses subjecting the stainless steel sheet to surface stabilizing treatment, after the electrolytic etching treatment (claims 2 and 5).
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (claim 5).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses subjecting the stainless steel sheet to surface stabilizing treatment, after the electrolytic etching treatment (claims 2 and 5).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (claim 5).
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (claim 5).
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of copending Application No. 16/489,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/489,881 discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 20030224236 A1).
Regarding claim 1, Morita discloses a production method for a stainless steel sheet for fuel cell separators [0014], the production method comprising: preparing a stainless steel sheet as a material [0022]; thereafter removing an oxide layer at a surface of the stainless steel sheet ([0022]; pickling); and thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet ([0024]-[0025], [0029]).
Regarding claim 4, Morita discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses subjecting the stainless steel sheet to surface stabilizing treatment ([0023]; passivating process), after the electrolytic etching treatment [0023].
Regarding claim 5, Morita discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet ([0023]; immersion in strong nitric acid).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji et al (JP 2012201950 A1) (English machine translation provided herein).
Fuji discloses a production method for a stainless steel sheet for substrates of thin film Si solar cells.
Although Fuji does not explicitly disclose that the production method is for a stainless steel sheet for a fuel cell separator, the method could inherently be applied to fuel cell separators because fuel cells and Si solar cells have similar electrochemical applications.
Fuji further discloses wherein the production method comprising: preparing substrates for a stainless steel sheet as a material (machine translation; [0029]); thereafter removing an oxide layer at a surface of the stainless steel sheet (machine translation; [0021], [0023], [0031]); and thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet (machine translation; [0027], [0037]).
Regarding claim 2, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein the oxide layer at the surface of the stainless steel sheet is removed by electrolysis (machine translation; [0021], [0023]).
Regarding claim 3, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein the electrolysis is cathodic electrolysis (machine translation; [0021], [0023]).
Regarding claim 6, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (machine translation; [0021], [0027]).
Regarding claim 11, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (machine translation; [0021], [0027]).
Regarding claim 12, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (machine translation; [0021], [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al (JP 2012201950 A1) (English machine translation provided herein) as applied to claim 1 above, and further in view of Morita et al. (US 20030224236 A1).
Regarding claim 4, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above but does not disclose subjecting the stainless steel sheet to surface stabilizing treatment, after the electrolytic etching treatment.
Morita teaches a production method for a stainless steel sheet for fuel cell separators [0014], the production method comprising: preparing a stainless steel sheet as a material [0022]; thereafter removing an oxide layer at a surface of the stainless steel sheet ([0022]; pickling); thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet ([0024]-[0025], [0029]); and further subjecting the stainless steel sheet to surface stabilizing treatment ([0023]; passivating process), after the electrolytic etching treatment [0023] because it provides for good corrosion resistance [0023].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to subject the stainless steel sheet of Fuji to surface stabilizing treatment after the electrolytic etching treatment as taught by Morita because it provides for good corrosion resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (Morita; [0023]; immersion in strong nitric acid).
Regarding claim 7, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above but does not disclose subjecting the stainless steel sheet to surface stabilizing treatment, after the electrolytic etching treatment.
Morita teaches a production method for a stainless steel sheet for fuel cell separators [0014], the production method comprising: preparing a stainless steel sheet as a material [0022]; thereafter removing an oxide layer at a surface of the stainless steel sheet ([0022]; pickling); thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet ([0024]-[0025], [0029]); and further subjecting the stainless steel sheet to surface stabilizing treatment ([0023]; passivating process), after the electrolytic etching treatment [0023] because it provides for good corrosion resistance [0023].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to subject the stainless steel sheet of modified Fuji to surface stabilizing treatment after the electrolytic etching treatment as taught by Morita because it provides for good corrosion resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above but does not disclose subjecting the stainless steel sheet to surface stabilizing treatment, after the electrolytic etching treatment.
Morita teaches a production method for a stainless steel sheet for fuel cell separators [0014], the production method comprising: preparing a stainless steel sheet as a material [0022]; thereafter removing an oxide layer at a surface of the stainless steel sheet ([0022]; pickling); thereafter subjecting the stainless steel sheet to electrolytic etching treatment in an active region of the stainless steel sheet ([0024]-[0025], [0029]); and further subjecting the stainless steel sheet to surface stabilizing treatment ([0023]; passivating process), after the electrolytic etching treatment [0023] because it provides for good corrosion resistance [0023].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to subject the stainless steel sheet of modified Fuji to surface stabilizing treatment after the electrolytic etching treatment as taught by Morita because it provides for good corrosion resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (Morita; [0023]; immersion in strong nitric acid).
Regarding claim 10, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein the surface stabilizing treatment is immersion in an oxidizing solution in a passive region of the stainless steel sheet (Morita; [0023]; immersion in strong nitric acid).
Regarding claim 13, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (Fuji; machine translation; [0021], [0027]).
Regarding claim 14, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (Fuji; machine translation; [0021], [0027]).
Regarding claim 15, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (Fuji; machine translation; [0021], [0027]).
Regarding claim 16, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (Fuji; machine translation; [0021], [0027]).
Regarding claim 17, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (Fuji; machine translation; [0021], [0027]).
Regarding claim 18, modified Fuji discloses all the limitations of the production method for a stainless steel sheet for fuel cell separators above and further discloses wherein a treatment solution used in the electrolytic etching treatment is a hydrochloric acid aqueous solution (Fuji; machine translation; [0021], [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759